UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                            No. 01-30883
                       _____________________

           RICHARD CARMENA; CARL DILLON; JOHNNY HUGGINS,

                                               Plaintiffs-Appellants,

                                 versus

                   GEORGIA-PACIFIC CORPORATION,

                                                  Defendant-Appellee.


           Appeal from the United States District Court
               for the Middle District of Louisiana
                             (99-CV-5)

                           April 10, 2002

Before JOLLY, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      This action arises out of claimed race-based discrimination by

Georgia-Pacific   Corporation,    concerning   Appellants   not   being

selected for promotion to higher-level, skilled jobs.         Summary

judgment was awarded Georgia-Pacific.       See Carmena v. Georgia-

Pacific Corp., No. 99-05-D (M.D. La. 26 June 2001); FED. R. CIV. P.

56.

      No authority need be cited for the fact that review of a

summary judgment is de novo, with such judgment being proper if


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
there are no genuine issues of material fact and if the movant

(Georgia-Pacific) is entitled to a judgment as a matter of law.

Along this line, the district court did not abuse its discretion by

not allowing Appellants additional discovery for use in opposing

summary judgment.

     For purposes of our review, we assume arguendo that all of

Appellants’ claims were properly raised in district court and that

none are procedurally barred.   In any event, as discussed in part

by the district court, we hold that the claims fail under theories

of disparate treatment and disparate impact.    In short, summary

judgment was proper.


                                                       AFFIRMED




                                 2